654 N.W.2d 318 (2002)
Daniel ADAIR, a taxpayer of the Fitzgerald Public Schools, and Fitzgerald Public Schools, Plaintiffs-Appellants,
v.
STATE of Michigan, DEPARTMENT OF EDUCATION, Department of Management and Budget, and Mark A. Murray, Treasurer of the State of Michigan, Defendants-Appellees.
Docket No. 121536, Calendar No. 230858.
Supreme Court of Michigan.
December 18, 2002.
*319 On order of the Court, the motion for immediate consideration and the motion for leave to file brief amicus curiae in support of the application for leave to appeal are considered, and they are GRANTED.
The application for leave to appeal from the April 23, 2002 decision of the Court of Appeals is also considered, and it is GRANTED, limited to the issues: (1) whether res judicata bars the claims of those plaintiffs who also were plaintiffs in Durant v. State of Michigan, 456 Mich. 175, 566 N.W.2d 272 (1997) [Durant I]; (2) whether the claims of those plaintiffs who were not parties to Durant I are barred because the current plaintiff school districts released or waived their current claims by adopting resolutions that conformed to M.C.L. § 388.1611f(8); and (3) whether the Court of Appeals erred by granting summary disposition for the defendants on the recordkeeping claim that the Court determined was not barred by either res judicata or release.
Persons or groups interested in the determination of these questions are invited to move the Court for permission to file briefs amicus curiae.
MARILYN J. KELLY, J., concurs and states as follows:
I agree with the decision to grant leave to appeal in this case. I would direct the parties to brief an additional issue: whether, in light of Durant v. State of Michigan, 251 Mich.App. 297, 650 N.W.2d 380 (2002), lv. den. 467 Mich. 900 (2002), a decision in the present case granting declaratory relief to the plaintiffs would require an actual increase in total state appropriations of school aid funds for use by the plaintiff school districts.